DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2022 has been entered.
 
Interference
The request for interference filed 08/29/2018 is acknowledged.  However, examination of this application has not been completed as required by 37 CFR 41.102(a).  Consideration of a potential interference is premature.  See MPEP § 2303.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As to claims 22-34, the claim recites, “applying a solution of paclitaxel and a contrast agent to the balloon surface and dried” which is not supported by the specification. The specification provides support for various bioactive materials and further states that radiotherapeutic agents such as iodine-containing compounds, barium-containing compounds, gold, tantalum, platinum, tungsten or another heavy metal function as a radiopaque agent (see 022 of the Specification) but fails to provide support for the general term of “contrast agent” as claimed.  A contrast agent can include materials, which are outside of what is being described and supported by the specification. The Examiner would suggest amending the claim to specifically radiopaque contrast agents. 
Claim 35 recites the balloon is coated with paclitaxel and a biocompatible salt. However, the specification does not disclose the general use of any biocompatible salt applied along with paclitaxel as claimed. The specification describes a few salts such as anti-cancer chemotherapeutic agents like dexamethasone sodium phosphate, dexamethasone acetate; dopamine antagonists such as bromocriptine mesylate, etc. but fails to include the exhaustive list which can be encompassed by the term biocompatible salt. Claim 35 further recites “the paclitaxel and the biocompatible salt are present as a dry solid on the balloon surface without an inert matrix comprising a polymer, hydrogel, or microcapsule”. The specification provides support for a surface of a base material of a structure such as a stent being able to retain a bioactive material directly thereon without any additional covering or containment layer when the under-laying surface is textured or roughened (see 080). The specification further states a balloon formed of a polymer material can have the bioactive material directly thereon and a slip coating formed in order to further facilitate delivery of the bioactive material (see 020). The specification does not explicitly state solid is applied to a balloon surface without an inert matrix comprising a polymer, hydrogel, or microcapsule as claimed.  
Response to Arguments
As to the 35 U.S.C 112(a), first paragraph rejections, applicant agues support for using the term “contrast agent” by citing paragraph 0061 which states “iodine-containing compounds, gold, tantalum, platinum, tungsten or another heavy metal functioning as a radiopaque agent.” Contrast agents are substances used to increase contrast of structures or fluids within the body in medical imaging. Contrast agents are not limited to just agents used in x-ray (radiopaque agent). Contrast agents can be used in different types of imaging such as MRIs. The specification supports the use of bioactive material and lists various materials including iodine-containing compounds, gold, tantalum, platinum, tungsten or another heavy metal functioning as a radiopaque agent” but fails  to provide support for all contrast agents as being claimed in combination with paclitaxel.
As to the limitation of “biocompatible salt” the specification does not use the general term of biocompatible salt when describing materials that are applied to the balloon surface. The inclusion of the general term “biocompatible salt” in the claim when only reciting a specific type of salt in the specification does not provide support for use of the general term biocompatible salt which can include a list of materials there are not within the scope of that supported in the specification. 
The arguments regarding the 35 USC 112 rejection over claims 23 and 43 are persuasive and the rejection is withdrawn. 

Conclusion
There are no prior art rejections over the claims. 
Barry et al. (US 6306166) discloses a medical device used for delivering water-insoluble drugs to tissue within the body such as the vascular system (see abstract, col. 3, lines 25-27). . Barry et al. discloses applying a solution of water-insoluble drug onto the surface of an expandable portion of a medical device (see col. 2, line 5-16, col. 5, lines 15-25) and drying the coating (see col. 7, line 7-10). The drug used can be anti-proliferative drug such as paclitaxel (see col. 6, lines 31-49). Barry et al. fails to teach the solution comprises a contrast agent. The prior art fails to teach or suggest application of a solution of paclitaxel along with a radiopaque or iodinated radiopaque material as supported by the specification; combining paclitaxel with dexamethasone salt or bromocriptine meylate as supported by the specification; or paclitaxel and dextran. 
Hunter et al. (US 5716981) discloses anti-angiogenic compositions which are sued to eliminate obstructions (see abstract). Hunter et al. discloses the use of paclitaxel conjugates such as paclitaxel-dextran, however the composition is injected into the patient through a catheter not applied the balloon surface as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715